Exhibit 10.1
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of May 5, 2020 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and PHREESIA, INC., a Delaware corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:
A.  Bank and Borrower have previously entered into that certain Amended and
Restated Loan and Security Agreement dated as of February 28, 2019, between
Borrower and Bank (as amended or otherwise modified prior to the date hereof,
the “Prior Loan Agreement”).
B.  Borrower and Bank have agreed to amend and restate, and replace, the Prior
Loan Agreement in its entirety. Bank and Borrower hereby agree that the Prior
Loan Agreement is amended and restated in its entirety as follows:
1 ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, except as explicitly set forth herein, all
financial covenant and other financial calculations shall be computed with
respect to Borrower only, and not on a consolidated basis. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
13. All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein.
2 LOAN AND TERMS OF PAYMENT
2.1Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions made by Bank to Borrower
hereunder and accrued and unpaid interest thereon as and when due in accordance
with this Agreement.
2.2Revolving Line.
(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances in an aggregate amount outstanding not exceeding the
Revolving Line. Borrower shall be required to request that Bank make an Advance
on the Effective Date with a principal amount equal to the total outstanding
obligations and liabilities of Borrower owed to Bank in connection with the Term
Loan Advances (as defined in the Prior Loan Agreement) (including, without
limitation (i) a portion of the Term Loan Prepayment Fee (as defined in the
Prior Loan Agreement and as hereinafter used) in the amount of Three Hundred
Thousand Dollars ($300,000.00) and (ii) a portion of the Term Loan Final Payment
(as defined in the Prior Loan Agreement and as hereinafter used) in the amount
of Three Hundred Sixty Three Thousand Dollars ($363,000.00), and Borrower hereby
authorizes Bank to apply proceeds of such Advance (internally, without actually
providing such funds to Borrower) to such obligations and liabilities in
connection therewith as part of the funding process. Bank may make the Advance
referenced in the preceding sentence without instructions from Borrower if
Borrower fails to request such Advance on or prior to the Effective Date.
Notwithstanding the foregoing or any terms in the Prior Loan Agreement to the
contrary, Bank hereby agrees to waive the payment by Borrower of (i) a portion
of the Term Loan Prepayment Fee in the amount of Three Hundred Thousand Dollars
($300,000.00) and (ii) a portion of the Term Loan Final Payment in the amount of
One Hundred Eighty Seven Thousand Dollars ($187,000.00). Amounts borrowed under
the Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.



--------------------------------------------------------------------------------



(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the outstanding principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
2.3Payment of Interest on the Credit Extensions.
(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to (i) at all times when a Performance Pricing Period is in effect, the
greater of (A) one-half of one percent (0.50%) below the Prime Rate and (B) four
percent (4.0%) and (ii) at all times when a Performance Pricing Period is not in
effect, the greater of (A) the Prime Rate and (B) four and one-half of one
percent (4.50%), which interest shall be payable monthly in accordance with
Section 2.3(d) below.
(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”) unless Bank otherwise elects from time to time in its sole
discretion to impose a smaller increase. Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.3(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.
(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d) Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 1:00 p.m. Eastern time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.
2.4Fees. Borrower shall pay to Bank:
(a) Commitment Fee. A fully-earned, non-refundable commitment fee of One Hundred
Twenty Five Thousand Dollars ($125,000.00) on the Effective Date;
(b) Anniversary Fee. For each one (1) year anniversary of the Effective Date
occurring prior to the Revolving Line Maturity Date, Borrower shall pay to Bank
a fully-earned, non-refundable anniversary fee equal to one-quarter of one
percent (0.25%) of the amount of the Revolving Line as of the date of such
anniversary (each, an “Anniversary Fee” and, collectively, the “Anniversary
Fees”). Each Anniversary Fee shall be fully-earned on the Effective Date but
shall be due and payable on the earliest to occur of (i) such one (1) year
anniversary of the Effective Date, (ii) the occurrence of an Event of Default,
and (iii) the termination of this Agreement;
(c) Termination Fee. Upon termination by Borrower of this Agreement or the
termination by Borrower of the Revolving Line for any reason prior to the
Revolving Line Maturity Date, in addition to the payment of any other amounts
then-owing, a termination fee in an amount equal to (i) (A) One Hundred Eighty
Seven Thousand Dollars ($187,000.00), minus (B) Six Thousand Dollars ($6,000.00)
for each full calendar month that has elapsed after April 30, 2020, plus (ii)
the applicable Termination Fee Percentage of the Revolving Line (the
“Termination Fee”), provided that (x) Bank shall waive the portion
2



--------------------------------------------------------------------------------



of the Termination Fee described in subclause (ii) above (but for clarity not
the portion of the termination fee described in subclause (i) above) if each of
the following occurs: (A) Borrower requests Bank’s consent to an Acquisition
that satisfies the criteria in subsections (a), (b), (c), (f), (g) and (h) of
the definition of Permitted Acquisition and the total consideration to be paid
by Borrower and its Subsidiaries in connection with such Acquisition does not
exceed the maximum aggregate amount of consideration for all Acquisitions
permitted pursuant to subsection (d) of the definition of Permitted Acquisitions
(taking into account all exclusions and adjustments set forth in such
subsection), (B) Borrower has provided to Bank all available documentation,
financial information, financial analysis or other information relating to such
Acquisition reasonably requested by Bank, (C) Bank declines to provide its
consent to such proposed Acquisition and (D) this Agreement is terminated and
all Obligations repaid in full prior to, or simultaneously with, the closing of
such Acquisition, and (y) no Termination Fee shall be charged if the credit
facility hereunder is replaced with a new facility or facilities from Bank;
(d) Unused Revolving Line Facility Fee. Payable quarterly in arrears on the last
day of each calendar quarter occurring prior to the Revolving Line Maturity
Date, and on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line
Facility Fee”) in an amount equal to one-quarter of one percent (0.25%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank, computed on the basis of a year with the applicable number of days as set
forth in Section 2.4(d). The unused portion of the Revolving Line, for purposes
of this calculation, shall be calculated on a calendar year basis and shall
equal the difference between (i) the Revolving Line, and (ii) the average for
the period of the daily closing balance of the Revolving Line outstanding; and
(e) Bank Expenses. All Bank Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, promptly (but, in any
event, no later than three (3) Business Days of when due) (or, if no stated due
date, no later than ten (10) Business Days after demand by Bank).
Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder. Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.4 pursuant to the terms of Section 2.5(c). Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.4.
2.5Payments; Application of Payments; Debit of Accounts.
(a) All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
1:00 p.m. Eastern time on the date when due. Payments of principal and/or
interest received after 1:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
(b) Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. Notwithstanding any provision herein to
the contrary, all payments received or collected by Bank (including proceeds for
the realization of Collateral) after the occurrence and during the continuance
of an Event of Default or after any or all of the Obligations have been
accelerated by Bank pursuant to Section 9.1 (so long as such acceleration has
not been rescinded) or upon the occurrence of an additional termination event
(as defined under the respective Secured Rate Contract) with Borrower as the
affected party (unless otherwise waived) or upon
3



--------------------------------------------------------------------------------



the designation of an early termination date with respect to any Secured Rate
Contract with Borrower as the defaulting or affected party, shall be applied as
follows:
(i) First, to payment of costs and expenses, including Bank Expenses, of Bank
payable or reimbursable by Borrower under the Loan Documents;
(ii) Second, to (X) the payment of all accrued unpaid interest on the
Obligations and fees owed to Bank, and (Y) the payment of any ordinary course
settlement payments (including Unpaid Amounts) then due and payable to any
Secured Swap Provider under its Secured Rate Contracts, after such ordinary
course settlement payments have been reduced by the amount of any cash
collateral that has been made available to such Secured Swap Provider to secure
the obligations under such Secured Rate Contract;
(iii) Third, to (i) the payment of principal of the Loan Obligations including,
without limitation any reimbursement obligations in respect of Letters of Credit
that are then due and payable; (ii) the payment of all termination payments (but
excluding Unpaid Amounts paid under clause “second” above) under the Secured
Rate Contracts then due and payable to any Secured Swap Provider, after such
termination payments have been reduced by the amount of any cash collateral that
has been made available to such Secured Swap Provider to secure the obligations
under such Secured Rate Contract; and (iii) the cash collateralization of one
hundred ten percent (110.0%) of the Dollar Equivalent of the face amount of any
unmatured Letters of Credit to the extent not then due and payable; and (iv) the
cash collateralization of any other unmatured Secured Swap Obligations in an
amount necessary to secure the obligations of Borrower to any Secured Swap
Provider under its Secured Rate Contracts;
(iv) Fourth, to payment of any other amounts owing constituting Obligations; and
(v) Fifth, any remainder shall be for the account of and paid to whomever may be
lawfully entitled thereto.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided above until exhausted prior to the application to the
next succeeding category and (y) Bank, each Secured Swap Provider and each other
Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses second, third and fourth
above. Borrower shall have no right to specify the order or the accounts to
which Bank shall allocate or apply any payments required to be made by Borrower
to Bank or otherwise received by Bank under this Agreement when any such
allocation or application is not specified elsewhere in this Agreement.
(c) Bank, for itself and as agent for the Secured Swap Providers, may debit any
of Borrower’s deposit accounts, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank or any
Secured Swap Provider when due. These debits shall not constitute a set-off.
2.6Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority, provided
however that to the extent Bank is refunded any portion of such excess, Bank
shall remit such amount to Borrower. Borrower will,
4



--------------------------------------------------------------------------------



upon request, furnish Bank with proof reasonably satisfactory to Bank indicating
that Borrower has made such withholding payment; provided, however, that
Borrower need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.
3 CONDITIONS OF LOANS
3.1Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank shall have reasonably requested,
including, without limitation:
(a) duly executed original signatures to the Loan Documents;
(b) (i) the Operating Documents and a long-form good standing certificate of
Borrower certified by the Secretary of State of Delaware and (ii) a certificate
of good standing/foreign qualification of Borrower certified by the Secretary of
State of New York, each as of a date no earlier than thirty (30) days prior to
the Effective Date;
(c) a secretary’s corporate borrowing certificate of Borrower with respect to
Borrower’s Operating Documents, incumbency, specimen signatures and resolutions
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which it is a party;
(d) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;
(e) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(f) the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(g) a legal opinion (authority and enforceability) of Borrower’s counsel dated
as of the Effective Date together with the duly executed original signature
thereto;
(h) evidence satisfactory to Bank that the insurance policies required by
Section 6.6 hereof are in full force and effect; and
(i) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.
3.2Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a) timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and
5



--------------------------------------------------------------------------------



provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on the Funding Date of such Credit Extension that
the representations and warranties in this Agreement are true, accurate, and
complete in all material respects as of such date; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c) Bank determines to its reasonable satisfaction that there has not been any
material impairment in the general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations when due,
nor any material adverse deviation by Borrower from the most recent business
plan of Borrower presented to and accepted by Bank.
3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.4Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 1:00 p.m. Eastern time on the Funding Date of the Advance.
Such notice shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such notice shall be in a written format acceptable to Bank that is
executed by an Authorized Signer. Bank shall have received satisfactory evidence
that the Board has approved that such Authorized Signer may provide such notices
and request Advances. In connection with any such notification, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information, including without limitation, sales
journals, cash receipts journals, accounts receivable aging reports, as Bank may
request in its reasonable discretion. Bank shall credit proceeds of an Advance
to the Designated Deposit Account. Bank may make Advances under this Agreement
based on instructions from an Authorized Signer or without instructions if the
Advances are necessary to meet Obligations which have become due.
4 CREATION OF SECURITY INTEREST
4.1Grant of Security Interest. Borrower hereby grants Bank, for itself and as
agent for each Secured Swap Provider, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Bank, for itself and as agent for each Secured Swap Provider, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until (i) the Obligations (other than inchoate indemnity obligations) are repaid
in full in cash and (ii) any Contingent Obligations
6



--------------------------------------------------------------------------------



(other than inchoate indemnity obligations and Secured Rate Contracts) are
secured with cash collateral in an amount and on terms reasonably satisfactory
to Bank and to each Secured Swap Provider. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations) and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall promptly,
at the sole cost and expense of Borrower, release its Liens in the Collateral
and all rights therein shall revert to Borrower. In the event (x) all
Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment
consistent with Bank’s then current practice for Bank Services, if any. In the
event such Bank Services consist of outstanding Letters of Credit, Borrower
shall provide to Bank cash collateral in an amount equal to (x) if such Letters
of Credit are denominated in Dollars, then at least one hundred percent
(100.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred five percent (105.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating to
such Letters of Credit.
4.2Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement and further subject
to Bank perfecting it security interest in the Collateral). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank, for
itself and as agent for each Secured Swap Provider, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.
4.3Authorization to File Financing Statements. Borrower hereby authorizes Bank,
for itself and as agent for each Secured Swap Provider, to file financing
statements, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by either Borrower or any other Person, shall
be deemed to violate the rights of Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion.
5 REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Bank as follows:
5.1Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.
In connection with this Agreement, Borrower has delivered to Bank a completed
certificate signed by Borrower entitled “Perfection Certificate” (the
“Perfection Certificate”). Borrower represents and warrants to Bank that (a)
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being
7



--------------------------------------------------------------------------------



understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
        The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of Borrower’s Operating Documents, (ii) contravene, conflict
with, constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to result in a Material Adverse Change.
5.2Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and, if required
by Section 6.7(b), which Borrower has taken such actions as are necessary to
give Bank a perfected security interest therein, pursuant to the terms of
Section 6.7(b). The Accounts are bona fide, existing obligations of the Account
Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral (other than mobile equipment such as laptop
computers in the possession of Borrower’s employees or agents) shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects (normal wear and tear excluded).
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To Borrower’s knowledge, no claim
has been made that any part of the Intellectual Property violates the rights of
any third party except to the extent such claim would not reasonably be expected
to result in a Material Adverse Change.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
5.3Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, Five
Hundred Thousand Dollars ($500,000.00).
8



--------------------------------------------------------------------------------



5.4Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository or otherwise submitted to Bank
fairly present in all material respects Borrower’s consolidated financial
condition as of the date thereof and Borrower’s consolidated results of
operations for the period reported. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements of Borrower submitted to the Financial
Statement Repository or otherwise submitted to Bank.
5.5Solvency. The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities; and Borrower is able to pay its debts (including trade debts) as
they mature.
5.6Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to result in a Material
Adverse Change. None of Borrower’s or any of its Subsidiaries’ properties or
assets has been used by Borrower or any Subsidiary or, to Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change.
5.7Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.
5.8Tax Returns and Payments; Pension Contributions. Borrower has timely filed
(or has obtained an extension to file) all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except (a) to the
extent such taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Fifty Thousand
Dollars ($50,000.00).
        To the extent Borrower defers payment of any contested taxes, Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower in excess of Five Thousand Dollars ($5,000.00). Borrower
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
5.9Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
9



--------------------------------------------------------------------------------



5.10Full Disclosure. No written representation, warranty or other statement of
Borrower in any written report, certificate, or written statement submitted in
connection with the Loan Documents or the transactions contemplated thereby to
the Financial Statement Repository or otherwise submitted to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written reports, written certificates and written statements
submitted in connection with the Loan Documents or the transactions contemplated
thereby to the Financial Statement Repository or otherwise submitted to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the reports, certificates, or
written statements not misleading in light of the circumstances in which they
were made (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
5.11Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
5.12Designation of Indebtedness under this Agreement as Senior Indebtedness. All
principal of, interest (including all interest accruing after the commencement
of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement and
under the Secured Rate Contracts shall constitute “Designated Senior
Indebtedness” under the terms of any Subordinated Debt documents.
6 AFFIRMATIVE COVENANTS
Borrower shall do all of the following (until payment in full of all outstanding
Obligations (other than inchoate indemnity obligations) and the termination of
this Agreement):
6.1Government Compliance.
(a) Maintain its and (except as permitted by Section 7.3) all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to result in a Material Adverse Change.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all applicable laws, ordinances and regulations to which it is
subject.
(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank, for itself and as agent for each
Secured Swap Provider, in all of the Collateral. Borrower shall promptly provide
copies of any such obtained Governmental Approvals to Bank.
6.2Financial Statements, Reports. Provide Bank with the following by submitting
to the Financial Statement Repository or otherwise submitting to Bank:
(a) as soon as available, but no later than thirty (30) days after the last day
of each month, a company-prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month in a form
reasonably acceptable to Bank (the “Monthly Financial Statements”);
(b) at least annually, as soon as available, and in any event no later than
forty-five (45) days following the last day of each fiscal year, and
contemporaneously with any updates or amendments thereto, (i) annual operating
budgets (including income statements, balance sheets and
10



--------------------------------------------------------------------------------



cash flow statements, by month), and (ii) annual financial projections (on a
quarterly basis), in each case as approved by the Board, together with any
related business forecasts used in the preparation of such annual financial
projections;
(c) as soon as available, and in any event within forty-five (45) days following
the end of each fiscal quarter of Borrower, Borrower’s 10-Q for such fiscal
quarter as filed with the SEC;
(d) as soon as available, and in any event within ninety (90) days following the
end of Borrower’s fiscal year, Borrower’s 10-K for such fiscal year as filed
with the SEC, together with an unqualified opinion on the 10-K from an
independent certified public accounting firm reasonably acceptable to Bank;
(e) (i) within thirty (30) days after the last day of each month and (ii)
forty-five (45) days after the last day of each fiscal quarter, a completed
Compliance Statement, confirming that, as of the end of such month or quarter,
as applicable, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank may reasonably request;
(f) in the event that Borrower becomes subject to the reporting requirements
under the Exchange Act, within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower and/or
any Guarantor with the SEC, any Governmental Authority succeeding to any or all
of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Bank in writing (which may be by
electronic mail) of the posting of any such documents;
(g) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders generally or to any
holders of Subordinated Debt;
(h) prompt written notice of any changes to the beneficial ownership information
set out in Section 14 of the Perfection Certificate. Borrower understands and
acknowledges that Bank relies on such true, accurate and up-to-date beneficial
ownership information to meet Bank’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers;
(i) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages or costs to Borrower or any of its Subsidiaries of, individually or
in the aggregate, Five Hundred Thousand Dollars ($500,000.00) or more; and
(j) promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank
in writing.
Any submission by Borrower of a Compliance Statement or any other financial
statement submitted to the Financial Statement Repository pursuant to this
Section 6.2 or otherwise submitted to Bank shall be deemed to be a
representation by Borrower that (a) as of the date of such Compliance Statement
or other financial statement, the information and calculations set forth therein
are true, accurate and correct, (b) as of the end of the compliance period set
forth in such submission, Borrower is in complete compliance with all required
covenants except as noted in such Compliance Statement or other financial
statement, as applicable; (c) as of the date of such submission, except as
otherwise set forth therein, no Events of Default have occurred or are
continuing; (d) with respect to Compliance Statements only, all
11



--------------------------------------------------------------------------------



representations and warranties other than any representations or warranties that
are made as of a specific date in Article 5 remain true and correct in all
material respects as of the date of such submission except as noted in such
Compliance Statement; (e) as of the date of such submission, Borrower and each
of its Subsidiaries has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8; and (f) as of the date of such
submission, no Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.
6.3Accounts Receivable.
(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
reasonable request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its reasonable request, the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, in the same form as received, with all necessary
endorsements, and copies of all credit memos.
(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts which, individually or in the aggregate, exceed Fifty
Thousand Dollars ($50,000.00). Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; and (ii) no Event of Default has occurred and is continuing.
(c) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower with a value, individually or
in the aggregate, of at least Fifty Thousand Dollars ($50,000.00), Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.
(d) Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.
(e) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
12



--------------------------------------------------------------------------------



6.4Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.5Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
inspections and audits shall be conducted as frequently as Bank determines in
its sole discretion that conditions warrant. The foregoing inspections and
audits shall be conducted at Borrower’s expense, and the charge therefor shall
be One Thousand Dollars ($1,000.00) per person per day (or such higher amount as
shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than eight (8) days in advance, and Borrower cancels or seeks to or
reschedules the audit with less than eight (8) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies) Borrower shall pay Bank a
fee of Two Thousand Dollars ($2,000.00) plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
6.6Insurance.
(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies shall
have a lender’s loss payable endorsement showing Bank as the sole lender loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.
(b) Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (i) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate, toward
the replacement or repair of destroyed or damaged property; provided that any
such replaced or repaired property (A) shall be of equal or like value as the
replaced or repaired Collateral and (B) shall be deemed Collateral in which Bank
has been granted a first priority security interest (subject only to Permitted
Liens that are permitted pursuant to the terms of this Agreement to have
superior priority to Bank’s Lien in this Agreement), and (ii) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.
(c) At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.6 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.6 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.6, and take any action under the policies Bank deems prudent.


13



--------------------------------------------------------------------------------



6.7Accounts.
(a) Borrower, any Subsidiary of Borrower and any Guarantor shall maintain its
operating and other deposit accounts and excess cash with Bank and Bank’s
Affiliates; provided that Borrower may maintain an operating account with Royal
Bank of Canada so long as (i) such account is used exclusively for the payment
of ordinary course payroll, rent and operating expenses of Borrower and (ii) the
aggregate amount of all cash in such account does not exceed One Million Three
Hundred Thousand Dollars ($1,300,000.00) at any time, provided that the amount
in such account may exceed such dollar limitation once annually for a period of
no more than five (5) consecutive Business Days in connection with the payment
of annual bonuses. In addition to the foregoing, except as set forth in
subsection (i) of the definition of Permitted Indebtedness, Borrower, any
Subsidiary of Borrower and any Guarantor shall conduct all of its letters of
credit and business credit card banking with Bank and Bank’s Affiliates.
(b) In addition to and without limiting the restrictions in Section 6.7(a),
Borrower shall provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes, and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such and (ii) Borrower’s account with Royal Bank of Canada permitted
pursuant to Section 6.7(a).
6.8Financial Covenant – Adjusted EBITDA. Maintain at all times, to be tested as
of the last day of each fiscal quarter, Adjusted EBITDA of at least:
(a) ($15,000,000.00) for the six (6) month period ending on each of July 31,
2020 and October 31, 2020;
(b) ($8,000,000.00) for the six (6) month period ending on January 31, 2021;
(c) ($6,000,000.00) for the six (6) month period ending on April 30, 2021;
(d) ($5,500,000.00) for the six (6) month period ending on July 31, 2021;
(e) ($5,000,000.00) for the six (6) month period ending on October 31, 2021;
(f) ($4,500,000.00) for the six (6) month period ending on January 31, 2022;
(g) ($3,500,000.00) for the six (6) month period ending on April 30, 2022;
(h) ($2,000,000.00) for the six (6) month period ending on July 31, 2022;
(i) ($500,000.00) for the six (6) month period ending on October 31, 2022; and
(j) $1.00 for the six (6) month period ending on January 31, 2023 and for the
six (6) month period ending on the last day of each fiscal quarter thereafter.
Notwithstanding the foregoing, the financial covenant set forth in this Section
6.8 shall not be tested for any six (6) month period during which Borrower’s
Liquidity was at least Seventy Million Dollars ($70,000,000.00) at all times
during such period.
14



--------------------------------------------------------------------------------



6.9Protection of Intellectual Property Rights.
(a) (i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property as appropriate,
consistent with prudent business practices; (ii) promptly advise Bank in writing
of material infringements or any other event that could reasonably be expected
to materially and adversely affect the value of its Intellectual Property that
Borrower becomes aware of; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s written consent.
(b) Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
6.10Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank
and upon one (1) Business Day’s notice (provided no notice is required if an
Event of Default has occurred and is continuing), Borrower and its officers,
employees and agents and Borrower’s books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.
6.11Online Banking.
(a) Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).
(b) Comply in all material respects with the terms of Bank’s Online Banking
Agreement as in effect from time to time and ensure that all persons utilizing
Bank’s online banking platform are duly authorized to do so by an Administrator.
Bank shall be entitled to assume the authenticity, accuracy and completeness on
any information, instruction or request for a Credit Extension submitted via
Bank’s online banking platform and to further assume that any submissions or
requests made via Bank’s online banking platform have been duly authorized by an
Administrator.
6.12Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
6.13Designated Senior Indebtedness. Borrower shall designate all principal of,
interest (including all interest accruing after the commencement of any
bankruptcy or similar proceeding, whether or not a claim for post-petition
interest is allowable as a claim in any such proceeding), and all fees, costs,
expenses, termination payments and other amounts accrued or due under this
Agreement and under any Secured Rate Contract as “Designated Senior
Indebtedness”, or such similar term, in any future Subordinated Debt incurred by
Borrower after the date hereof, if such Subordinated Debt contains such
15



--------------------------------------------------------------------------------



term or similar term and if the effect of such designation is to grant to Bank
and any Secured Swap Providers the same or similar rights as granted to Bank and
such Secured Swap Providers as a holder of “Designated Senior Indebtedness”
under the Subordinated Debt documents.
6.14Interest Rate Protection. If Borrower enters into Rate Contracts to hedge
the interest rate with respect to the Advances and/or the Term Loan Advances,
Borrower shall maintain at all times such Rate Contracts with one or more
Secured Swap Providers selected by Bank in form and substance reasonably
satisfactory to Bank and such Secured Swap Providers, which Rate Contracts shall
be Secured Rate Contracts hereunder, in an aggregate notional amount to at no
time exceed one hundred percent (100.0%) of the outstanding principal amount of
the Advances or the Term Loan Advances, as applicable.
6.15Post-Closing Requirements. Deliver to Bank, each in form and substance
satisfactory to Bank, within thirty (30) days of the Effective Date: (a) an
endorsement to Borrower’s general liability insurance policy that names Bank as
an additional insured; (b) an endorsement to Borrower’s property insurance
policy that names Bank as lender loss payee; and (c) endorsements to the general
liability and property insurance policies of Borrower stating that the insurer
will give Bank at least thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled.
7 NEGATIVE COVENANTS
Until payment in full of all outstanding Obligations (other than inchoate
indemnity obligations) and the termination of this Agreement, Borrower shall not
do any of the following without Bank’s prior written consent:
7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out, obsolete or surplus Equipment that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) of Equipment being
leased to physician offices in the ordinary course of business of Borrower; (e)
consisting of the sale or issuance of any stock of Borrower permitted under
Section 7.2 of this Agreement; (f) consisting of Borrower’s use or transfer of
money or Cash Equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents; and (g) of non-exclusive licenses
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business. All of the foregoing are referred to as a “Permitted
Transfer”.
7.2Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related (or incidental) thereto; (b) liquidate or dissolve; (c)
fail to provide notice to Bank of any Key Person departing from or ceasing to be
employed by Borrower within five (5) days after such Key Person’s departure from
Borrower; or (d) permit or suffer any Change in Control.
Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless each
such new office or business location contains less than One Hundred Thousand
Dollars ($100,000.00) in Borrower’s assets or property) or deliver any portion
of the Collateral valued, individually or in the aggregate, in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to add any new offices or business locations, including
warehouses, containing in excess of Two Hundred Fifty Thousand Dollars
16



--------------------------------------------------------------------------------



($250,000.00) of Borrower's assets or property, then Borrower will first receive
the written consent of Bank, and the landlord of any such new offices or
business locations, including warehouses, shall execute and deliver a landlord
consent in form and substance satisfactory to Bank. If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to a bailee, and
Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Bank, and
such bailee shall execute and deliver a bailee agreement in form and substance
satisfactory to Bank.
7.3Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division), in each case other
than Permitted Investments or Permitted Acquisitions. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
7.4Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5Encumbrance. Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein,or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.7(b) hereof.
7.7Distributions; Investments. (a) Pay any cash dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock and
(iii) repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed in the aggregate One Hundred Thousand Dollars ($100,000.00) per fiscal
year; or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.
7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and (b)
equity financings of Borrower that do not result in a Change in Control.
7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
17



--------------------------------------------------------------------------------



7.10Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the applicable provisions of the Federal Fair Labor Standards Act
or violate any other law or regulation, if the violation could reasonably be
expected to result in a Material Adverse Change, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
8 EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2Covenant Default.
(a)  Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.13, 6.14, or 6.15 or violates any
covenant in Section 7; or
(b)  Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3Material Adverse Change. A Material Adverse Change occurs;
8.4Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
18



--------------------------------------------------------------------------------



(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or (c)
an Insolvency Proceeding is begun against Borrower or any of its Subsidiaries
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
8.6Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Thousand Dollars ($500,000.00); or (b) any breach or
default by Borrower that could reasonably be expected to result in a Material
Adverse Change;
8.7Judgments; Penalties. One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;
8.10Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor;
8.11Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be
19



--------------------------------------------------------------------------------



expected to cause, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction; or
8.12Secured Rate Contracts. A default or an event of default occurs under any
Secured Rate Contract.
9 BANK’S RIGHTS AND REMEDIES
9.1Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank, for itself and as agent for each Secured Swap Provider,
may, without notice or demand, do any or all of the following, to the extent not
prohibited by applicable law:
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c) demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred percent (100.0%) of the Dollar Equivalent of the aggregate
face amount of all Letters of Credit denominated in Dollars remaining undrawn,
and (B) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in a Foreign Currency
remaining undrawn (plus, in each case, all interest, fees, and costs due or to
become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit and (iii) deposit with
Bank, to hold as agent for the Secured Swap Providers, cash collateral in an
amount determined by Bank and/or the Secured Swap Providers to be necessary to
secure the unmatured obligations of Borrower under the Secured Rate Contracts,
and Borrower shall forthwith deposit and pay such amounts;
(d) terminate any FX Contracts;
(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
reasonably considers advisable, and notify any Person owing Borrower money of
Bank’s security interest in such funds. Borrower shall collect all such payments
in trust for Bank and, if requested by Bank, immediately deliver the payments to
Bank in the form received from the Account Debtor, with proper endorsements for
deposit;
(f) make any payments and do any acts it considers necessary and reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates at a location that is reasonably convenient to Bank and Borrower.
Bank may peaceably enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses reasonably incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge by Borrower, to
exercise any of Bank’s rights or remedies;
20



--------------------------------------------------------------------------------



(g) set off and apply to the Obligations then due any (i) balances and deposits
of Borrower it holds, or (ii) amount held by Bank owing to or for the credit or
the account of Borrower;
(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;
(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j) demand and receive possession of Borrower’s Books; and
(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
9.2Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and the Loan Documents have been terminated.
9.3Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.6 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4Application of Payments and Proceeds. If an Event of Default has occurred and
is continuing, Bank shall have the right to apply in any order any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or
21



--------------------------------------------------------------------------------



other disposition of the Collateral, or otherwise, to the Obligations. Bank
shall pay any surplus to Borrower by credit to the Designated Deposit Account or
to other Persons legally entitled thereto; Borrower shall remain liable to Bank
for any deficiency. If Bank, directly or indirectly, enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
9.5Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices and its obligations under the Code, if any, regarding the
safekeeping of the Collateral in the possession or under the control of Bank,
Bank shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of the Collateral unless such loss, damage or destruction is caused by Bank’s
gross negligence or willful misconduct.
9.6No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7Demand Waiver. Except as expressly provided in this Agreement, Borrower
waives demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Bank on which Borrower is liable.
10 NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:  Phreesia, Inc.
          432 Park Avenue South
          12th Floor
          New York, New York 10016
Attn: Thomas Altier
          Fax: (646) 607-1776
          Email:  taltier@phreesia.com
with a copy to:  Goodwin Procter LLP
22



--------------------------------------------------------------------------------



          The New York Times Building
          620 Eighth Avenue
          New York, New York 10018
          Attn: Kevin Grumberg
          Fax: (646) 558-4104
          Email: kgrumberg@goodwinlaw.com  


If to Bank:  Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn: Mr. Sam Subilia
Fax:  (617) 527-0177
   Email:  SSubilia@svb.com   
        
with a copy to:  Morrison & Foerster LLP
          200 Clarendon Street
Floor 20
Boston, Massachusetts 02116
Attn: David A. Ephraim, Esquire
Fax: (617) 648-4730
Email: DEphraim@mofo.com
11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Boston, Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
This Section 11 shall survive the termination of this Agreement.
12 GENERAL PROVISIONS
12.1Termination Prior to Maturity Date; Survival. All covenants, representations
and warranties made in this Agreement shall continue in full force until this
Agreement has terminated pursuant to its terms and all Obligations (other than
inchoate indemnity obligations, any other obligations
23



--------------------------------------------------------------------------------



which by their terms are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been satisfied. So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
12.2Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).
12.3Indemnification. Borrower agrees to indemnify, defend and hold Bank, any
Secured Swap Provider, and their directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Bank or any
Secured Swap Provider (each, an “Indemnified Person”) harmless against: (i) all
obligations, demands, claims, and liabilities (collectively, “Claims”) claimed
or asserted by any other party in connection with the transactions contemplated
by the Loan Documents or any Secured Rate Contract; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank or any Secured Swap Provider and Borrower
(including reasonable and documented attorneys’ fees and expenses), except for
Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement and the Secured Rate Contracts.
12.5Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6Correction of Loan Documents. Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.
12.7Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and
24



--------------------------------------------------------------------------------



supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
no amendment, waiver or consent of this Agreement or any Loan Document
alternating the ratable treatment of the Secured Swap Obligations and resulting
in such Secured Swap Obligations being junior in right of payment to principal
on the Loan Obligations owing to Bank, or resulting in Secured Swap Obligations
owing to any Secured Swap Provider becoming unsecured (other than releases and
modifications of Liens permitted in accordance with the terms hereof), in each
manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider.
12.8Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.9Confidentiality. In handling any confidential information of Borrower, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
12.10Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.11Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any Obligations of Borrower
then due and regardless of the adequacy of any other collateral securing the
Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
12.12Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
25



--------------------------------------------------------------------------------



12.13Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns (except for any benefits, rights or
remedies expressly granted herein to Secured Swap Providers); (b) relieve or
discharge the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.
12.16Amended and Restated Agreement. This Agreement amends and restates, in its
entirety, and replaces, the Prior Loan Agreement. This Agreement is not intended
to, and does not, novate the Prior Loan Agreement and Borrower reaffirms that
the existing security interests created by the Prior Loan Agreement are and
remain in full force and effect. In addition, the amendment and restatement of
the Prior Loan Agreement pursuant to this Agreement is not intended to amend the
existing terms of any other Loan Document delivered in connection with the Prior
Loan Agreement nor to terminate any such Loan Document, and no amendment or
termination of any such Loan Document shall be deemed to have occurred unless
set forth in a separate agreement or other document between Borrower and Bank.
13 DEFINITIONS
13.1Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Acquisition” is defined in the definition of Permitted Acquisition.
“Adjusted EBITDA” means (a) EBITDA, minus (b) (i) capital expenditures and (ii)
capitalized software expenses.
“Administrator” is an individual that is named:
(a)  as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and
(b)  as an Authorized Signer of Borrower in an approval by the Board.
26



--------------------------------------------------------------------------------



“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Anniversary Fee” and “Anniversary Fees” are each defined in Section 2.4(b).
“ASU” is defined in the definition of Indebtedness.
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all actual audit fees and expenses, costs, and expenses
(including reasonable and documented attorneys’ fees and expenses) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower or any Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents and the Secured Rate Contracts to which it is a party, (b) that set
forth as a part of or attached as an exhibit to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents and the Secured Rate Contracts to
27



--------------------------------------------------------------------------------



which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents and the Secured Rate Contracts, including making (and executing
if applicable) any Credit Extension request, on behalf of such Person, together
with a sample of the true signature(s) of such Person(s), and (d) that Bank may
conclusively rely on such certificate unless and until such Person shall have
delivered to Bank a further certificate canceling or amending such prior
certificate. “Business Day” is any day that is not a Saturday, Sunday or a day
on which Bank is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
prior to or immediately following the closing of the transaction and provides to
Bank a description of the material terms of the transaction; (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of Borrower cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or (c) at any time, Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, one hundred percent (100.0%) of
each class of outstanding capital stock of each Subsidiary of Borrower free and
clear of all Liens (except Liens created by this Agreement).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
28



--------------------------------------------------------------------------------



“Compliance Statement” is that certain statement in the form attached hereto as
Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, or any other extension of credit by Bank for
Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Default Rate” is defined in Section 2.3(b).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending 896 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
29



--------------------------------------------------------------------------------



“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“EBITDA” means (a) Net Income, plus (b) to the extent deducted in the
calculation of Net Income, (i) Interest Expense, (ii) income tax expense, (iii)
depreciation expense and amortization expense and (iv) non-cash stock-based
compensation expense.
“Effective Date” is defined in the preamble hereof.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Financial Statement Repository” is NEDevice&DigHealth@svb.com or such other
means of collecting information approved and designated by Bank after providing
notice thereof to Borrower from time to time.


“Foreign Currency” means lawful money of a country other than the United States.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
30



--------------------------------------------------------------------------------



“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Increase Approval” means the occurrence of all of the following: (a) Borrower
has requested that Bank increase the amount of the Revolving Line by Five
Million Dollars ($5,000,000.00) or an integral multiple thereof not to exceed
Fifteen Million Dollars ($15,000,000.00) in the aggregate for all such requests;
(b) Bank has received all necessary internal and credit approvals for such
increase; (c) Borrower has delivered financial and other information required by
Bank, which shall be satisfactory to Bank in its sole discretion; (d) no Event
of Default exists at the time the amount of the Revolving Line is to be
increased or would exist as a result of such increase; and (e) Bank has provided
written approval in its sole discretion that the amount of Revolving Line will
be increased. For clarity, upon satisfaction of each of the conditions in (a)
through (e), the determination of whether to increase the amount of the
Revolving Line shall be in Bank’s sole discretion and shall in no event occur
automatically.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations. Without limiting the foregoing, any obligations of a
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update (the “ASU”) shall continue
to be accounted for as operating leases for purposes of this definition (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in accordance with GAAP.
“Indemnified Person” is defined in Section 12.3.
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a) its Copyrights, Trademarks and Patents;
(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c) any and all source code;
(d) any and all design rights which may be available to such Person;
31



--------------------------------------------------------------------------------



(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“ISDA Master Agreement” means, as modified or supplemented from time to time,
the 1992 or 2002 ISDA Master Agreement and related schedule thereto, as
published by the International Swaps and Derivatives Association, Inc., as
supplemented by any credit support annex and confirmation confirming any
transaction thereunder.
“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.
“L6M Adjusted EBITDA” means, with respect to any month, Adjusted EBITDA for the
six (6) month period ending on the last day of such month.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity” is, at any time, the aggregate amount of unrestricted and
unencumbered cash maintained with Bank.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the Perfection Certificate, any Control Agreement, any Bank Services
Agreement, any subordination agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
by Borrower and/or any Guarantor with or for the benefit of Bank, all as
amended, restated, or otherwise modified.
“Loan Obligations” are Borrower’s obligations to pay when due any debts,
principal, interest, fees, the Anniversary Fees, the Termination Fee, the Unused
Revolving Line Facility Fee, Bank Expenses, and other amounts Borrower owes Bank
now or later, whether under this Agreement, the other
32



--------------------------------------------------------------------------------



Loan Documents (other than the Warrant), or otherwise, including, without
limitation, all obligations relating to Bank Services and interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents; provided, however, that the term “Loan Obligations” shall not include
any obligations under the Secured Swap Obligations.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations when due; or (d) Bank determines,
based upon information available to it and in its reasonable judgment, that
there is a substantial likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6 during the next succeeding
financial reporting period.
“Monthly Financial Statements” is defined in Section 6.2(a).
“Net Income” means, for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower for such period taken
as a single accounting period.
“Obligations” means the Loan Obligations and the Secured Swap Obligations.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the last calendar day of each month.
“Perfection Certificate” is defined in Section 5.1.
“Performance Pricing Period” is any period (a) commencing on the first day of
the month following any day that Borrower provides to Bank a written report,
satisfactory to Bank in its reasonable discretion, that Borrower had L6M
Adjusted EBITDA of at least One Dollar ($1.00) for each of six (6) consecutive
months and (b) terminating upon the first day of the month following any three
(3) month period thereafter with respect to which Borrower fails to maintain L6M
Adjusted EBITDA of at least One Dollar ($1.00) for each month in such three (3)
month period. Upon the termination of a Performance Pricing Period, Borrower
must satisfy the requirements set forth in subclause (a) of the preceding
sentence for a subsequent six (6) consecutive month period prior to entering
into a subsequent Performance Pricing Period.
“Permitted Acquisition” means a transaction or series of related transactions
whereby Borrower acquires, or permits any of its Subsidiaries to acquire, all or
substantially all of the capital stock or assets (each an “Acquisition”) of
another Person (a “Target”), which satisfies each of the following conditions:
(a) such Acquisition shall only involve assets located in the United States or
Canada and entities organized in a jurisdiction in the United States or Canada
(or the entity identified to Bank prior to the Effective Date as “Project
Resolute”), and the party or parties being acquired is in the same or a
33



--------------------------------------------------------------------------------



substantially similar line of business as Borrower or any line of business
reasonably related, ancillary, complementary or incidental thereto;
(b) no Event of Default has occurred and is continuing or would exist
immediately after giving effect to such Acquisition;
(c) such Acquisition is non-hostile and has been approved by the board of
directors (or equivalent control group) of each of Borrower and the Target (or,
in lieu of approval by the Target’s board of directors, shall have been approved
in a final, non-appealable order from a court of competent jurisdiction);
(d) the total aggregate consideration to be paid by Borrower and its
Subsidiaries (excluding (X) the value of Borrower’s or its Subsidiaries’ stock
issued by Borrower or its Subsidiaries used in satisfaction of the purchase
price and (Y) the portion of any such consideration financed with segregated and
identifiable proceeds from the sale of equity securities of Borrower (or any
parent company of Borrower)) in connection therewith in all of the contemplated
transactions during the term of this Agreement does not exceed Fifteen Million
Dollars ($15,000,000.00);
(e) Borrower provides Bank (i) at least two (2) Business Days prior to the date
on which any such Acquisition is to be consummated, substantially final copies
of the acquisition agreement and other material transaction documents with
respect to such Acquisition and such other financial information, financial
analysis, documentation or other information relating to such Acquisition and
(ii) promptly (but, in any event, within two (2) Business Days) following the
consummation of such Acquisition, fully-executed copies of the acquisition
agreement and other transaction documents referenced in subclause (i);
(f) Borrower is a surviving legal entity immediately after giving effect to such
Acquisition;
(g) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result of such
Acquisition, other than Permitted Liens;
(h) such Acquisition and the Target being acquired is accretive;
(i) any Target whose capital stock is acquired or any newly-formed Subsidiary
that acquires assets in such contemplated transaction shall, within thirty (30)
days of the consummation of such Acquisition, shall become a co-borrower or
guarantor (as determined by Bank in its sole discretion) hereunder and shall
grant a first priority Lien in all of its assets to Bank, all on documentation
acceptable to Bank in its reasonable discretion; and
(j) Borrower shall have delivered to the Bank, at least two (2) Business Days
prior to the date on which any such Acquisition is to be consummated (or such
later date as is agreed by Bank in its sole discretion), a certificate of a
Responsible Officer of Borrower, in form and substance reasonably satisfactory
to Bank, certifying that all of the requirements set forth in this definition
required to be satisfied prior to the consummation of such Acquisition have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition.
“Permitted Indebtedness” is:
(a) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Documents;
34



--------------------------------------------------------------------------------



(b) Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;
(c) Indebtedness not to exceed Eight Million Dollars ($8,000,000.00) in the
aggregate secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;
(d) Subordinated Debt;
(e) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(f) endorsements for collection, deposit or negotiation and warranties of
products or service, in each case incurred in the ordinary course of business;
(g) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(h) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(i) if Bank is unable or declines to provide a particular type of credit card or
letter of credit banking service to Borrower or any Subsidiary, or Bank
otherwise consents in writing in its sole discretion, unsecured Indebtedness of
Borrower or such Subsidiary in connection with such services in an aggregate
amount (for all such services together) not exceeding Five Hundred Thousand
Dollars ($500,000.00);
(j) extensions, refinancings, modifications, renewals, amendments and
restatements of any items of Permitted Indebtedness (a) through i above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and
(k) Indebtedness under Secured Rate Contracts permitted under Section 6.15.
“Permitted Investments” are:
(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;
(b) Investments consisting of Cash Equivalents;
(c) Investments accepted in connection with Permitted Transfers;
(d) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year;
(e) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate in any fiscal year;
35



--------------------------------------------------------------------------------



(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (g) shall not
apply to Investments of Borrower in any Subsidiary;
(h)  joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year;
(i) Investments consisting of Secured Rate Contracts permitted under Section
6.15;
(j) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower; and
(k) Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.7 of this
Agreement) in which Bank has a first priority perfected security interest.
“Permitted Liens” are:
(a) Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Eight Million Dollars ($8,000,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(e) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;
(f) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(g) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 and 8.7;
36



--------------------------------------------------------------------------------



(h) Liens consisting of pledges of cash, Cash Equivalents or government
securities to secure Secured Rate Contracts permitted under Section 6.15;
(i) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA); and
(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts (ii) such accounts are
permitted to be maintained pursuant to Section 6.7 of this Agreement.
“Permitted Transfer” is defined in Section 7.1.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prior Loan Agreement” is defined in Recital A of this Agreement.
“Rate Contracts” mean any swap agreement (as such term is defined in Section 101
of the United States Bankruptcy Code) and all other agreements or documents now
existing or hereafter entered into by Borrower that provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction (other than FX Contracts), currency swap, cross currency
rate swap, currency option or any similar transaction, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower exposure to fluctuations in interest rates, currency exchange
rates, loan, credit exchange, security, or commodity prices.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other similar material agreement
with respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with Bank’s right to sell any
Collateral.
37



--------------------------------------------------------------------------------



“Revolving Line” is an aggregate principal amount equal to the sum of (a) Fifty
Million Dollars ($50,000,000.00) and (b) upon and after any Increase Approval,
the amount by which Borrower has requested the Revolving Line amount to increase
in connection with such Increase Approval; provided that at no time shall the
Revolving Line exceed Sixty Five Million Dollars ($65,000,000.00).
“Revolving Line Maturity Date” is the fifth (5th) anniversary of the Effective
Date.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Secured Rate Contract” means any Rate Contract entered into in writing under an
ISDA Master Agreement (a) between Borrower and a Secured Swap Provider, (b) that
has been provided or arranged by Bank or its Affiliate; and (c) if the Secured
Swap Provider is not Bank or its Affiliate at the time of execution and delivery
of such Rate Contract, Bank has acknowledged in writing such Rate Contract
constitutes a “Secured Rate Contract” hereunder and Bank and such Secured Swap
Provider have entered into an agency addendum to the ISDA Master Agreement in
form and substance satisfactory to Bank.
“Secured Swap Obligations” are Borrower’s obligations to pay when due any and
all amounts owed to any Secured Swap Provider, now or later, under any Secured
Rate Contract, and including interest accruing after Insolvency Proceedings
begin and all debts, liabilities, or obligations of Borrower assigned to any
Secured Swap Provider, including the obligation of each such entity to perform
its duties under the Secured Rate Contracts.
“Secured Swap Provider” means (a) Bank or an Affiliate of Bank (or a Person who
was Bank or an Affiliate of Bank at the time of execution and delivery of a
Secured Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (b) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by Bank or an Affiliate of Bank, and any assignee
thereof.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
“Target” is defined in the definition of Permitted Acquisition.
“Termination Fee” is defined in Section 2.4(b) of this Agreement.
“Termination Fee Percentage” means for a termination by Borrower of this
Agreement or the Revolving Line (a) prior to the second (2nd) anniversary of the
Effective Date, one and one-half of one percent (1.50%), (b) on or after the
second (2nd) anniversary of the Effective Date but prior to the third (3rd)
anniversary of the Effective Date, three-quarters of one percent (0.75%), (c) on
or after the third (3rd) anniversary of the Effective Date but prior to the
fourth (4th) anniversary of the Effective Date, one-half of
38



--------------------------------------------------------------------------------



one percent (0.50%), and (d) on or after the fourth (4th) anniversary of the
Effective Date, zero percent (0.0%).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unpaid Amounts” has the meaning given such term in the Secured Rate Contact.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).
“Warrant” is, collectively, (a) that certain Warrant to Purchase Stock dated as
of May 31, 2007 between Borrower and Bank, (b) that certain Warrant to Purchase
Stock dated as of September 16, 2008 between Borrower and Bank, (c) that certain
Warrant to Purchase Stock dated as of October 22, 2015 between Borrower and
Bank, (d) that certain Warrant to Purchase Stock dated as of November 7, 2016
between Borrower and Bank and (e) that certain Warrant to Purchase Stock dated
as of February 28, 2019 between Borrower and Bank.


[Signature page follows.]


39




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.
BORROWER:


PHREESIA, INC.



By:/s/ Thomas Altier



Name: Thomas Altier


       Title: Chief Financial Officer




BANK:


SILICON VALLEY BANK



By:/s/ Sam Subilia



Name: Sam Subilia


Title: Director






Signature Page to Second Amended and Restated Loan and Security Agreement


--------------------------------------------------------------------------------



EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.


        








--------------------------------------------------------------------------------

         
EXHIBIT B
COMPLIANCE STATEMENT


Date:     
TO:  SILICON VALLEY BANK     
FROM:  PHREESIA, INC.
         
Under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”), Borrower is in
compliance for the period ending _______________ with all required covenants
except as noted below. Attached are the required documents evidencing such
compliance, setting forth calculations prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies”
column.Reporting CovenantsRequiredCompliesMonthly financial statementsMonthly
within 30 daysYes NoCompliance StatementMonthly within 30 days and quarterly
within 45 daysYes No10-KFYE within 90 daysYes No10-QQuarterly within 45 daysYes
NoBoard-approved projections
Within 45 days of fiscal year end,
and as amended/updated
Yes No

Financial CovenantsRequiredActualCompliesMaintain as indicated:
Adjusted EBITDA (tested quarterly**; trailing
6-month period)
> $_________*
$_________Yes No N/A**

Performance Pricing PeriodRequiredActual for each month in prior 6-month
periodEligibleMaintain as indicated:L6M Adjusted EBITDA (tested monthly)
> $1.00 for 6 consecutive months and no more than 2 months thereafter < $1.00
Month 1: $_________
Month 2: $_________
Month 3: $_________
Month 4: $_________
Month 5: $_________
Month 6: $_________
Yes No

* As set forth in Section 6.8.
** Not tested for any 6-month period during which Liquidity was at least
$70,000,000 at all times.


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Compliance
Statement.





--------------------------------------------------------------------------------



The following are the exceptions with respect to the statements above: (If no
exceptions exist, state “No exceptions to note.”)









--------------------------------------------------------------------------------



Schedule 1 to Compliance Statement


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.


Dated: ____________________


I. Adjusted EBITDA (tested quarterly; trailing 6-month period) (Section 6.8)


Required: $_________________ (as set forth in Section 6.8)



1.Net Income$___________2.To the extent included in the determination of Net
Income




A. Interest Expense
$__________ 


B. Income Tax Expense
$__________ 


C. Depreciation
$__________ 


D. Amortization
$__________ 


E. Non-cash stock-based compensation expense


$__________F. The sum of lines A through E$__________3.
Capital expenditures


$__________4.Capitalized software expenses$__________5.Adjusted EBITDA (line 1
plus line 2.F minus lines 3 and 4) for the 6-month period ending on the last day
of the immediately preceding month
$__________ 



Is line 5 equal to or greater than the required amount set forth above?


No, not in compliance     Yes, in compliance    N/A (not tested for
any 6-month period during which Liquidity was at least $70,000,000 at all times)



